UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-Q (MarkOne) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number:001-33756 Vanguard Natural Resources, LLC (Exact Name of Registrant as Specified in Its Charter) Delaware 61-1521161 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 5847 San Felipe, Suite 3000 Houston, Texas (Address of Principal Executive Offices) (Zip Code) Telephone Number: (832)327-2255 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes oNox Common units outstanding on April 29, 2010: 18,416,173. 4 VANGUARD NATURAL RESOURCES, LLC TABLE OF CONTENTS Page GLOSSARY OF TERMS PART I- FINANCIAL INFORMATION Item 1. Unaudited Financial Statements Consolidated Statements of Operations 3 Consolidated Balance Sheets 4 Consolidated Statements of Member’s Equity 5 Consolidated Statements of Cash Flows 6 Consolidated Statements of Comprehensive Income (Loss) 7 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures about Market Risk 31 Item 4. Controls and Procedures 34 PART II– OTHER INFORMATION Item 1. Legal Proceedings 35 Item 1A. Risk Factors 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3. Defaults Upon Senior Securities 36 Item 4. Reserved 36 Item 5. Other Information 36 Item 6. Exhibits 36 GLOSSARY OF TERMS Below is a list of terms that are common to our industry and used throughout this document: /day per day Mcf thousand cubic feet Bbls barrels Mcfe thousand cubic feet of natural gas equivalents Bcfe billion cubic feet equivalents MMBtu million British thermal units Gal gallons MMcf million cubic feet When we refer to natural gas, natural gas liquids and oil in “equivalents,” we are doing so to compare quantities of natural gas liquids and oil with quantities of natural gas or to express these different commodities in a common unit. In calculating equivalents, we use a generally recognized standard in which 42 gallons is equal to one Bbl of oil or one Bbl of natural gas liquids and one Bbl of oil or one Bbl of natural gas liquids is equal to six Mcf of natural gas. Also, when we refer to cubic feet measurements, all measurements are at a pressure of 14.73 pounds per square inch. References in this report to (1) “us,” “we,” “our,” “the Company,” “Vanguard” or “VNR” are to Vanguard Natural Resources, LLC and its subsidiaries, including Vanguard Natural Gas, LLC, Trust Energy Company, LLC (“TEC”), VNR Holdings, Inc. (“VNRH”), Ariana Energy, LLC (“Ariana Energy”), Vanguard Permian, LLC (“Vanguard Permian”) and VNR Finance Corp. (“VNRF”) and (2) “Vanguard Predecessor,” “Predecessor,” “our operating subsidiary” or “VNG” are to Vanguard Natural Gas, LLC. PART I– FINANCIAL INFORMATION Item 1. Financial Statements VANGUARD NATURAL RESOURCES, LLC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per unit data) (Unaudited) ThreeMonths Ended March 31, Revenues: Natural gas, natural gas liquids and oil sales $ $ Loss on commodity cash flow hedges ) ) Realized gain on other commodity derivative contracts Unrealized gain on other commodity derivative contracts Total revenues Costs and expenses: Lease operating expenses Depreciation, depletion, amortization, and accretion Impairment of natural gas and oil properties — Selling, general and administrative expenses Production and other taxes Total costs and expenses Income (loss) from operations ) Other income and (expense): Interest expense ) ) Realized loss on interest rate derivative contracts ) ) Unrealized loss on interest rate derivative contracts ) ) Total other expense ) ) Net income (loss) $ $ ) Net income (loss) per Common and Class B units – basic & diluted $ $ ) Weighted average units outstanding: Common units – basic Common units – diluted Class B units – basic & diluted See accompanying notes to consolidated financial statements 3 VANGUARD NATURAL RESOURCES, LLC AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except unit data) March 31, December31, (Unaudited) Assets Current assets Cash and cash equivalents $ $ Trade accounts receivable, net Derivative assets Other receivables Other current assets Total current assets Natural gas and oil properties, at cost Accumulated depletion (230,910 ) (226,687 ) Natural gas and oil properties evaluated, net– full cost method Other assets Derivative assets Deferred financing costs Other assets Total assets $ $ Liabilities and members’ equity Current liabilities Accounts payable– trade $ $ Accounts payable – natural gas and oil Payables to affiliates Deferred swap premium liability Derivative liabilities Phantom unit compensation accrual 27 Accrued ad valorem taxes Accrued expenses Total current liabilities Long-term debt Derivative liabilities Deferred swap premium liability Asset retirement obligations Total liabilities Commitments and contingencies Members’ equity Members’ capital, 18,416,173 common units issued and outstanding at March 31, 2010 and December 31, 2009 Class B units, 420,000 issued and outstanding at March 31, 2010 and December 31, 2009 Accumulated other comprehensive loss (4,521 ) (5,517 ) Total members’ equity Total liabilities and members’ equity $ $ See accompanying notes to consolidated financial statements 4 VANGUARD NATURAL RESOURCES AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF MEMBERS’ EQUITY FOR THE THREE MONTHS ENDED MARCH 31, 2, 2009 (in thousands, except per unit data) (Unaudited) Common Units Common Units Amount Class B Units Class B Units Amount Accumulated Other Comprehensive Loss Total Members’ Equity Balance at January 1, 2009 $ $ $ ) $ Distributions to members ($0.50 per unit to unitholders of record January 30, 2009, April 30, 2009, July 31, 2009 and November 6, 2009, respectively) — (26,258 ) — (840 ) — (27,098 ) Issuance of common units, net of offering costs of $613 — — — Redemption of common units (250 ) (4,305 ) — — — (4,305 ) Unit-based compensation — (6 ) — — Net loss — (95,735 ) — — — (95,735 ) Settlement of cash flow hedges in other comprehensive income — Balance at December 31, 2009 $ $ $ ) $ Distributions to members ($0.525 per unit to unitholders of record February 5, 2010) — (9,668 ) — (221 ) — (9,889 ) Offering costs — (23 ) — — — (23 ) Unit-based compensation — (584 ) — 96 — (488 ) Net income — Settlement of cash flow hedges in other comprehensive income — Balance at March 31, 2010 $ $ $ ) $ See accompanying notes to consolidated financial statements 5 VANGUARD NATURAL RESOURCES, LLC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (in thousands) ThreeMonthsEnded March 31, Operating activities Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation, depletion, amortization, and accretion Impairment of natural gas and oil properties — Amortization of deferred financing costs Unit-based compensation Non-cash compensation associated with phantom units granted to officers 27 Amortization of premiums paid on derivative contracts Amortization of value on derivative contracts acquired Unrealized gains on other commodity and interest rate derivative contracts ) ) Changes in operating assets and liabilities: Trade accounts receivable ) Other receivables ) Payables to affiliates ) ) Other current assets ) Price risk management activities, net ) (9 ) Accounts payable ) ) Accrued expenses ) ) Other assets ) — Net cash provided by operating activities Investing activities Additions to property and equipment ) (7 ) Additions to natural gas and oil properties ) ) Acquisitions of natural gas and oil properties — ) Deposits and prepayments of natural gas and oil properties ) (1 ) Net cash used in investing activities ) ) Financing activities Proceeds from borrowings Repayment of debt ) ) Offering costs ) — Distributions to members ) ) Financing costs — ) Purchase of units for issuance as unit-based compensation ) ) Net cash used in financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period 3 Cash and cash equivalents, end of period $ $ Supplemental cash flow information: Cash paid for interest $ $ See accompanying notes to consolidated financial statements 6 VANGUARD NATURAL RESOURCES, LLC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited) (in thousands) ThreeMonths Ended March 31, Net income (loss) $ $ ) Net gains from derivative contracts: Reclassification adjustments for settlements Other comprehensive income Comprehensive income (loss) $ $ ) See accompanying notes to consolidated financial statements 7 VANGUARD NATURAL RESOURCES, LLC AND SUBSIDIARIES NOTESTO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Description of the Business: We are a publicly-traded limited liability company focused on the acquisition and development of mature, long-lived natural gas and oil properties in the United States. Through our operating subsidiaries, we own properties in the southern portion of the Appalachian Basin, primarily in southeast Kentucky and northeast Tennessee, in the Permian Basin, primarily in west Texas and southeastern New Mexico, and in south Texas. References in this report to (1) “us,” “we,” “our,” “the Company,” “Vanguard” or “VNR” are to Vanguard Natural Resources, LLC and its subsidiaries, including Vanguard Natural Gas, LLC, Trust Energy Company, LLC (“TEC”), VNR Holdings, Inc. (“VNRH”), Ariana Energy, LLC (“Ariana Energy”), Vanguard Permian, LLC (“Vanguard Permian”) and VNR Finance Corp. (“VNRF”) and (2) “Vanguard Predecessor,” “Predecessor,” “our operating subsidiary” or “VNG” are to Vanguard Natural Gas, LLC. We were formed in October 2006 but effective January 5, 2007, Vanguard Natural Gas, LLC (formerly Nami Holding Company, LLC) was separated into our operating subsidiary and Vinland Energy Eastern, LLC ("Vinland"). As part of the separation, we retained all of our Predecessor’s proved producing wells and associated reserves. We also retained 40% of our Predecessor’s working interest in the known producing horizons in approximately 95,000 gross undeveloped acres and a contract right to receive approximately 99% of the net proceeds from the sale of production from certain producing gas and oil wells. In the separation, Vinland was conveyed the remaining 60% of our Predecessor’s working interest in the known producing horizons in this acreage, 100% of our Predecessor’s working interest in depths above and 100 feet below our known producing horizons. Vinland operates all of our existing wells in Appalachia and all of the wells that we drill in Appalachia. 1. Summary of Significant Accounting Policies The accompanying financial statements are unaudited and were prepared from our records. We derived the consolidated balance sheet as of December31, 2009, from the audited financial statements filed in our 2009 Annual Report on Form10-K.Because this is an interim period filing presented using a condensed format, it does not include all of the disclosures required by U.S.generally accepted accounting principles (“GAAP”). You should read this Quarterly Report on Form10-Q along with our 2009 Annual Report on Form 10-K, which contains a summary of our significant accounting policies and other disclosures. In our opinion, we have made all adjustments which are of a normal, recurring nature to fairly present our interim period results. Information for interim periods may not be indicative of our operating results for the entire year. Additionally, our financial statements for prior periods include reclassifications that were made to conform to the current period presentation. Those reclassifications did not impact our reported net income, members’ equity, or net cash flows. As of March 31, 2010, our significant accounting policies are consistent with those discussed in Note 1 of our consolidated financial statements contained in our 2009 Annual Report on Form 10-K, except for those under Recently Adopted Accounting Pronouncements. (a) Basis of Presentation and Principles of Consolidation: The consolidated financial statements as of March 31, 2010 and December 31, 2009 and for the three months ended March 31, 2010 and 2009 include our accounts and those of our wholly owned subsidiaries.We present our financial statements in accordance with GAAP.All intercompany transactions and balances have been eliminated upon consolidation. (b) Recently Adopted Accounting Pronouncements: In June 2009, the FASB issued guidance to change financial reporting by enterprises involved with variable interest entities (“VIEs”). The standard replaces the quantitative-based risks and rewards calculation for determining which enterprise has a controlling financial interest in a VIE with an approach focused on identifying which enterprise has the power to direct the activities of a VIE and the obligation to absorb losses of the entity or the right to receive the entity’s residual returns. This standard was effective for us on January 1, 2010. We do not have any interests in variable interest entities; therefore, this standard did not have any impact on our consolidated financial statements. 8 In January 2010, the FASB issued authoritative guidance intended to improve disclosures about fair value measurements. The guidance requires entities to disclose significant transfers in and out of fair value hierarchy levels and the reasons for the transfers and to present information about purchases, sales, issuances and settlements separately in the reconciliation of fair value measurements using significant unobservable inputs (Level 3). Additionally, the guidance clarifies that a reporting entity should provide fair value measurements for each class of assets and liabilities and disclose the inputs and valuation techniques used for fair value measurements using significant other observable inputs (Level 2) and significant unobservable inputs (Level 3). This guidance was effective for us on January 1, 2010 except for the disclosures about purchases, sales, issuances and settlements in the Level 3 reconciliation, which will be effective for interim and annual periods beginning after December15, 2010. As this guidance provides only disclosure requirements, the adoption of this standard did not impact our results of operations, cash flows or financial position. (c) New Pronouncements Issued But Not Yet Adopted: In March 2010, the FASB issued authoritative guidance intended to clarify the scope exception related to embedded credit derivative features related to the transfer of credit risk in the form of subordination of one financial instrument to another. The guidance addresses how to determine which embedded credit derivative features, including those in collateralized debt obligations and synthetic collateralized debt obligations, are considered to be embedded derivatives that should not be analyzed under Accounting Standards Codification Topic 815, “Derivatives and Hedging” Subtopic 15-25 for potential bifurcation and separate accounting. This guidance is effective for each reporting entity at the beginning of its fiscal quarter beginning after June 15, 2010. We do not have any embedded credit derivative features with respect to our financial instruments; therefore, this standard is not expected to have any impact on our consolidated financial statements. (d) Use of Estimates: The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. The most significant estimates pertain to proved natural gas, natural gas liquids and oil reserves and related cash flow estimates used in impairment tests of natural gas and oil properties, the fair value of derivative contracts and asset retirement obligations, accrued natural gas, natural gas liquids and oil revenues and expenses, as well as estimates of expenses related to depreciation, depletion, amortization, and accretion. Actual results could differ from those estimates. 2. Acquisitions On July 17, 2009, we entered into a Purchase and Sale Agreement with Segundo Navarro Drilling, Ltd., a wholly-owned subsidiary of Lewis Energy Group, for the acquisition of certain natural gas and oil properties located in the Sun TSH Field in La Salle County, Texas. We refer to this acquisition as the “Sun TSH acquisition.” The purchase price for said assets was $52.3 million with an effective date of July 1, 2009. We completed this acquisition on August 17, 2009 for an adjusted purchase price of $50.5 million. The adjusted purchase price was $50.5 million after consideration of preliminary purchase price adjustments of approximately $1.8 million, which included the settlement of a derivative contract for the latter part of August 2009 in the amount of $0.3 million. This acquisition was funded with borrowings under our reserve-based credit facility and proceeds from our public equity offering of 3.9 million common units completed on August 17, 2009. Upon closing this transaction, we assumed natural gas puts and swaps based on NYMEX pricing for approximately 61% of the estimated gas production from existing producing wells in the acquired properties for the period beginning August 2009 through December 2010, which had a fair value of $4.1 million on the closing date. On November 27, 2009, we entered into a Purchase and Sale Agreement, Lease Amendment and Lease Royalty Conveyance Agreement and a Conveyance Agreement to acquire certain producing natural gas and oil properties located in Ward County, Texas in the Permian Basin from private sellers, referred to as the “Ward County acquisition.” This transaction had an effective date of October 1, 2009 and was closed on December 2, 2009 for $55.0 million, subject to customary post-closing adjustments. This acquisition was initially funded with borrowings under our reserve-based credit facility with borrowings being reduced by $40.3 million shortly thereafter with the proceeds from a 2.6 million common unit offering. In an effort to support stable cash flows from this transaction, we entered into crude oil swaps based on NYMEX pricing for approximately 90% of the estimated oil production from existing producing wells in the acquired properties for the period beginning January 2010 through December 2013. The following unaudited pro forma results for the three months ended March 31, 2009 show the effect on our consolidated results of operations as if the Sun TSH and Ward County acquisitions had occurred on January 1, 2009. The pro forma results reflect the results of combining our statement of operations with the revenues and direct operating expenses of the oil and gas properties acquired adjusted for (1) assumption of asset retirement obligations and accretion expense for the properties acquired, (2) depletion expense applied to the adjusted basis of the properties acquired using the acquisition method of accounting, (3) interest expense on additional borrowings necessary to finance the acquisitions, (4) non-cash impairment charge, and (5) the impact of additional common units issued in connection with the 2009 equity offeringscompleted at the time of the Sun TSH and Ward County acquisitions. The pro forma information is based upon these assumptions, and is not necessarily indicative of future results of operations (in thousands): 9 Three Months Ended March 31, 2009 Proforma (in thousands, except per unit data) (unaudited) Total revenues $ Net loss $ ) Net loss per unit: Common& ClassB units – basic $ ) Common& ClassB units – diluted $ ) The amount of revenues and excess of revenues over direct operating expenses included in our consolidated statements of operations for each of our acquisitions mentioned above are shown in the table that follows. Direct operating expenses include lease operating expenses, selling general and administrative expenses and production and other taxes. Three Months Ended March 31, 2010 (in thousands) Sun TSH Revenues $ Excess of revenues over direct operating expenses $ Ward County Revenues $ Excess of revenues over direct operating expenses $ 3. Credit Facility and Long-Term Debt Our credit facility and long-term debt consisted of the following (in thousands): AmountOutstanding Description Interest Rate MaturityDate March 31, 2010 December31, 2009 Seniorsecured reserve-based credit facility Variable (1) October 1,2012 $ Variable interest rate was 2.7% at March 31, 2010 and at December 31, 2009. Senior Secured Reserve-Based Credit Facility In January 2007, we entered into a four-year revolving reserve-based credit facility (“reserve-based credit facility”) with Citibank, N.A. and BNP Paribas. All of our Predecessor’s outstanding debt was repaid with borrowings under this reserve-based credit facility, including an early prepayment penalty of $2.5 million. The available credit line (“borrowing base”) is subject to adjustment from time to time but not less than on a semi-annual basis based on the projected discounted present value (as determined by the bank’s petroleum engineers) of estimated future net cash flows from certain of our proved natural gas, natural gas liquids and oil reserves. The reserve-based credit facility is secured by a first lien security interest in all of our natural gas and oil properties. Additional borrowings were made in January 2008 pursuant to the acquisition of natural gas and oil properties in the Permian Basin. In February 2008, our reserve-based credit facility was amended and restated to extend the maturity from January 3, 2011 to March 31, 2011, increase the maximum facility amount from $200.0 million to $400.0 million, increase our borrowing base from $110.5 million to $150.0 million and add two additional financial institutions as lenders, Wachovia Bank, N.A. and The Bank of Nova Scotia. In May 2008, our reserve-based credit facility was amended in response to a potential acquisition that ultimately did not occur. As a result, none of the provisions included in this amendment went into effect. In July 2008 an additional $30.0 million was borrowed to fund a portion of the cash consideration paid in the Dos Hermanos acquisition and in October 2008, we amended our reserve-based credit facility, which set our borrowing base under the facility at $175.0 million pursuant to our semi-annual redetermination and added a new lender, BBVA Compass Bank. In February 2009, our reserve-based credit facility was amended to allow us to repurchase up to $5.0 million of our own units. In May 2009, our borrowing base was set at $154.0 million pursuant to our semi-annual redetermination. In June 2009, a fourth amendment to our reserve-based credit facility was entered into which temporarily increased the percentage of outstanding indebtedness for which interest rate derivatives could be used. The percentage was increased from 75% to 85% but was to revert back to 75% in one year at June 2010. In August 2009, our reserve-based credit facility was amended and restated to (1) extend the maturity from March 31, 2011 to October 1, 2012, (2) increase our borrowing base from $154.0 million to $175.0 million, (3) increase our borrowing costs, (4) permanently allow 85% of our outstanding indebtedness to be covered under interest rate derivatives, and (5) add two financial institutions as lenders, Comerica Bank and Royal Bank of Canada. On October 1, 2009, we entered into the First Amendment to our Second Amended and Restated Credit Agreement, which reduced our borrowing base under the reserve-based credit facility from $175.0 million to $170.0 million pursuant to our semi-annual redetermination and changed the definition of majority lenders from 75% to 66.67%. All other terms under the reserve-based credit facility remained the same. In December 2009, our borrowing base was increased from $170.0 million to $195.0 million pursuant to an interim redetermination requested by the Company due to the Ward County acquisition. Indebtedness under the reserve-based credit facility totaled $131.2 million at March 31, 2010. 10 Interest rates under the reserve-based credit facility are based on Eurodollar (LIBOR) or ABR (Prime) indications, plus a margin. Interest is generally payable quarterly for ABR loans and at the applicable maturity date for LIBOR loans. At March 31, 2010 the applicable margin and other fees increase as the utilization of the borrowing base increases as follows: Borrowing Base Utilization Percentage <50% >50% <75% >75% <90% >90% Eurodollar Loans Margin 2.25% 2.50% 2.75% 3.00% ABR Loans Margin 1.25% 1.50% 1.75% 2.00% Commitment Fee Rate 0.50% 0.50% 0.50% 0.50% Letter of Credit Fee 2.25% 2.50% 2.75% 3.00% Our reserve-based credit facility contains a number of customary covenants that require us to maintain certain financial ratios, limit our ability to incur indebtedness, enter into commodity and interest rate derivatives, grant certain liens, make certain loans, acquisitions, capital expenditures and investments, merge or consolidate, engage in certain asset dispositions, including a sale of all or substantially all of the Company’s assets, or make distributions to our unitholders when our outstanding borrowings exceed 90% of our borrowing base. At March 31, 2010, we were in compliance with our debt covenants. 4. Price and Interest Rate Risk Management Activities We have entered into derivative contracts with counterparties that are lenders under our reserve-based credit facility, Citibank N.A., BNP Paribas, The Bank of Nova Scotia, BBVA Compass Bank and Wells Fargo Bank, N.A. (also under the name Wachovia Bank, N.A.), to hedge price risk associated with a portion of our natural gas and oil production. While it is never management’s intention to hold or issue derivative instruments for speculative trading purposes, conditions sometimes arise where actual production is less than estimated which has, and could, result in overhedged volumes. Under fixed-priced commodity swap agreements, we receive a fixed price on a notional quantity in exchange for paying a variable price based on a market index, such as the Columbia Gas Appalachian Index (“TECO Index”), Henry Hub or Houston Ship Channel for natural gas production and the West Texas Intermediate Light Sweet for oil production. Under put option agreements, we pay the counterparty an option premium, equal to the fair value of the option at the purchase date. At settlement date we receive the excess, if any, of the fixed floor over floating rate. Under collar contracts, we pay the counterparty if the market price is above the ceiling price and the counterparty pays us if the market price is below the floor price on a notional quantity. Put options for natural gas are settled based on the NYMEX price for natural gas at Henry Hub and collars are settled based on a market index selected by us at inception of the contract. We also enter into fixed LIBOR interest rate swap agreements, which require exchanges of cash flows that serve to synthetically convert a portion of our variable interest rate obligations to fixed interest rates. Under ASC Topic 815 “Derivatives and Hedging,” all derivative instruments are recorded on the consolidated balance sheets at fair value as either short-term or long-term assets or liabilities based on their anticipated settlement date.We net derivative assets and liabilities for counterparties where we have a legal right of offset. Changes in the derivatives’ fair value are recognized currently in earnings unless specific hedge accounting criteria are met. For qualifying cash flow hedges, the unrealized gain or loss on the derivative is deferred in accumulated other comprehensive income (loss) in the equity section of the consolidated balance sheets to the extent the hedge is effective.Gains and losses on cash flow hedges included in accumulated other comprehensive income (loss) are reclassified to gains (losses) on commodity cash flow hedges or gains (losses) on interest rate derivative contracts in the period that the related production is delivered or the contract settles.Gains and losses on derivative contracts that do not qualify for hedge accounting treatment are recorded as realized and unrealized gains (losses) on other commodity derivative contracts or realized and unrealized gains (losses) on interest rate derivative contracts in the consolidated statements of operations. 11 As of March 31, 2010, we have open commodity derivative contracts covering our anticipated future production as follows: Swap Agreements Gas Oil Contract Period MMBtu Weighted Average Fixed Price Bbls WTI Price April 1, 2010 - December 31, 2010 $ $ January 1, 2011 - December 31, 2011 $ $ January 1, 2012 - December 31, 2012 — $ — $ January 1, 2013 - December 31, 2013 — $ — $ Collars Gas Oil Production Period: MMBtu Floor Ceiling Bbls Floor Ceiling April 1, 2010 - December 31, 2010 $ $ — $ — $ — January 1, 2011 - December 31, 2011 $ $ — $ — $ — January 1, 2012 - December 31, 2012 — $ — $ — $ $ January 1, 2013 - December 31, 2013 — $ — $ — $ $ Interest Rate Swaps We enter into interest rate swap agreements, which require exchanges of cash flows that serve to synthetically convert a portion of our variable interest rate exposures to fixed interest rates. As of March 31, 2010, we have open interest rate derivative contracts as follows (in thousands): Notional Amount Fixed Libor Rates Period: April 1, 2010 to December 18, 2010 $ % April 1, 2010 to December 20, 2010 $ % April 1, 2010 to March 31, 2011 $ % April 1, 2010 to December 10, 2012 $ % April 1, 2010 to January 31, 2013 $ % April 1, 2010 to January 31, 2013 $ % 12 Balance Sheet Presentation Our commodity derivatives and interest rate swap derivatives are presented on a net basis in “derivative assets” and “derivative liabilities” on the consolidated balance sheets. The following summarizes the fair value of derivatives outstanding on a gross basis (in thousands). March 31, 2010 December 31, 2009 Assets: Commodity derivatives $ Liabilities: Commodity derivatives $ ) $ ) Interest rate swaps (2,473 ) (2,222 ) $ ) $ ) By using derivative instruments to economically hedge exposures to changes in commodity prices and interest rates, we expose ourselves to credit risk and market risk.Credit risk is the failure of the counterparty to perform under the terms of the derivative contract.When the fair value of a derivative contract is positive, the counterparty owes us, which creates credit risk. Our counterparties are participants in our reserve-based credit facility (See Note 3. Credit Facilities and Long-Term Debt for further discussion) which is secured by our natural gas and oil properties; therefore, we are not required to post any collateral.The maximum amount of loss due to credit risk that we would incur if our counterparties failed completely to perform according to the terms of the contracts, based on the gross fair value of financial instruments, was approximately $37.8 million at March31, 2010. We minimize the credit risk in derivative instruments by: (i)entering into derivative instruments only with counterparties that are also lenders in our reserve-based credit facility and (ii)monitoring the creditworthiness of our counterparties on an ongoing basis.In accordance with our standard practice, our commodity and interest rate swap derivatives are subject to counterparty netting under agreements governing such derivatives and therefore the risk of such loss is somewhat mitigated as of March31, 2010. Gain (Loss) on Derivatives Gains and losses on derivatives are reported on the consolidated statement of operations in “gain (loss) on other commodity derivative contracts” and “loss on interest rate derivative contracts” and include realized and unrealized gains (losses).Realized gains (losses) represent amounts related to the settlement of derivative instruments.Unrealized gains (losses) represent the change in fair value of the derivative instruments and are non-cash items. The following presents our reported gains and losses on derivative instruments (in thousands): ThreeMonthsEnded March 31, Realized gains (losses): Other commodity derivatives $ $ Interest rate swaps (515 ) (336 ) $ $ Unrealized gains (losses): Other commodity derivatives $ $ Interest rate swaps (250 ) (43 ) $ $ Total gains (losses): Other commodity derivatives $ $ Interest rate swaps (765 ) (379 ) $ $ 13 5. Fair Value Measurements We adopted ASC Topic 820 for financial assets and financial liabilities as of January 1, 2008 and for non-financial assets and liabilities as of January 1, 2009. ASC Topic 820 does not expand the use of fair value measurements, but rather, provides a framework for consistent measurement of fair value for those assets and liabilities already measured at fair value under other accounting pronouncements. Certain specific fair value measurements, such as those related to share-based compensation, are not included in the scope of ASC Topic 820. Primarily, ASC Topic 820 is applicable to assets and liabilities related to financial instruments, to some long-term investments and liabilities, to initial valuations of assets and liabilities acquired in a business combination, and to long-lived assets carried at fair value subsequent to an impairment write-down. It does not apply to oil and natural gas properties accounted for under the full cost method, which are subject to impairment based on SEC rules. ASC Topic 820 applies to assets and liabilities carried at fair value on the consolidated balance sheet, as well as to supplemental fair value information about financial instruments not carried at fair value. The estimated fair values of our financial instruments closely approximate the carrying amounts as discussed below: Cash and cash equivalents, accounts receivable, other current assets, accounts payable, payables to affiliates, phantom unit compensation accrual, accrued ad valorem taxes and accrued expenses. The carrying amounts approximate fair value due to the short maturity of these instruments. Long-term debt. The carrying amount of our reserve-based credit facility approximates fair value because our current borrowing rate does not materially differ from market rates for similar bank borrowings. We have applied the provisions of ASC Topic 820 to assets and liabilities measured at fair value on a recurring basis. This includes natural gas, oil and interest rate derivatives contracts. ASC Topic 820 provides a definition of fair value and a framework for measuring fair value, as well as expanding disclosures regarding fair value measurements. The framework requires fair value measurement techniques to include all significant assumptions that would be made by willing participants in a market transaction. These assumptions include certain factors not consistently provided for previously by those companies utilizing fair value measurement; examples of such factors would include our own credit standing (when valuing liabilities) and the buyer’s risk premium. In adopting ASC Topic 820, we determined that the impact of these additional assumptions on fair value measurements did not have a material effect on our financial position or results of operations. ASC Topic 820 defines fair value as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. ASC Topic 820 provides a hierarchy of fair value measurements, based on the inputs to the fair value estimation process. It requires disclosure of fair values classified according to the “levels” described below. The hierarchy is based on the reliability of the inputs used in estimating fair value and requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. The framework for fair value measurement assumes that transparent “observable” (Level 1) inputs generally provide the most reliable evidence of fair value and should be used to measure fair value whenever available. The classification of a fair value measurement is determined based on the lowest level (with Level 3 as the lowest) of significant input to the fair value estimation process. The standard describes three levels of inputs that may be used to measure fair value: Level 1 Quoted prices for identical instruments in active markets. Level 2 Quoted market prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level3 Valuations derived from valuation techniques in which one or more significant inputs or significant value drivers are unobservable. Level 3 assets and liabilities generally include financial instruments whose value is determined using pricing models, discounted cash flow methodologies, or similar techniques, as well as instruments for which the determination of fair value requires significant management judgment or estimation or for which there is a lack of transparency as to the inputs used. 14 As required by ASC Topic 820, financial assets and liabilities are classified based on the lowest level of input that is significant to the fair value measurement. Our assessment of the significance of a particular input to the fair value measurement requires judgment and may affect the valuation of the fair value of assets and liabilities and their placement within the fair value hierarchy levels. Our commodity derivative instruments consist of swaps and options. We estimate the fair values of the swaps based on published forward commodity price curves for the underlying commodities as of the date of the estimate. We estimate the option value of the contract floors and ceilings using an option pricing model which takes into account market volatility, market prices and contract parameters. The discount rate used in the discounted cash flow projections is based on published LIBOR rates, Eurodollar futures rates and interest swap rates. In order to estimate the fair value of our interest rate swaps, we use a yield curve based on money market rates and interest rate swaps, extrapolate a forecast of future interest rates, estimate each future cash flow, derive discount factors to value the fixed and floating rate cash flows of each swap, and then discount to present value all known (fixed) and forecasted (floating) swap cash flows. Curve building and discounting techniques used to establish the theoretical market value of interest bearing securities are based on readily available money market rates and interest rate swap market data. To extrapolate future cash flows, discount factors incorporating our counterparties’ and our credit standing are used to discount future cash flows. We have classified the fair values of all its derivative contracts as Level 2. Financial assets and financial liabilities measured at fair value on a recurring basis are summarized below (in thousands): March31,2010 FairValueMeasurementsUsing Assets/Liabilities Level 1 Level 2 Level 3 atFairvalue Assets: Commodity price derivative contracts $
